DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 6, 10 and 14 are objected to because of the following informalities:  “a quasi-cyclic low density parity check (LDPC) coding” should read “a quasi-cyclic low density parity check (QC-LDPC) coding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 5, 9 and 13:
These claims recite “identifying a plurality of groups of a group size based on an output of the outer coding”. The specification does not disclose this limitation or the terms groups or group size in relation to the outer coding of the claimed embodiment. The grouping of codewords can only be found with respect to the embodiment of Fig. 8, but does not mention the size of the groups. For this reason these claims fail to comply with the enablement requirement. Also, this limitation will not be examined on the merits.
Claims 7, 15, 17 and 19:
These claims recite “after performing the outer decoding, performing a cyclic bit-shifting for the plurality of groups” and “performing an inner decoding based on the plurality of groups for which the cyclic bit-shifting is performed”. The notion of these limitations cannot be found in the specification. Throughout the specification and the figures reverse cyclic bit-shifting is performed on the output of the inner decoding step 
Claims 3, 8, 11 and 20:
These claims recite “the bit group size” and are rendered as failing to comply with the enablement requirement for the same reasons as claims 1, 5, 9 and 13.
Claims 9 and 13:
These claims recite that the controller is configured to perform all the steps of encoding and decoding the channel when, according to the specification, the controller only controls the quasi-cyclic converter 330/520. (See discussion of Figs. 3 and 5). For this reason these claims fail to comply with the enablement requirement. As such, the recited controller will only be rejected as controlling the quasi-cyclic converter not the outer and inner coding
Claims 10-12, 14, 15 and 19-20:
These claims are also rejected because they depend on a base rejected claim and have the same problems of failing to comply with the enablement requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are:
Claim 1:
This claim recites the limitation “determining a first value corresponding to second bits”. It is not clear where the second bits are generated or how the first value is determined by them. This renders this claim incomplete for omitting essential steps.
Claims 2-4 and 16:
These claims are also rejected because they depend on a base rejected claim and have the same problems of being incomplete for omitting essential steps.
Claim 5:
This claim recites the limitation “identifying second bits based on a first value”. It is not clear where the second bits are generated or how it’s identified. Also, it is not clear what the first value actually is or where it’s generated. This renders this claim incomplete for omitting essential steps.
This claim recites “performing an outer decoding for the output of the inner decoding”. However, nowhere in the specification does the outer decoding take direct input from the output of the inner decoding. For example, the decoding process disclosed in the discussion of Fig. 6 shows that the outer channel decoder 630 receives input from the quasi-cyclic converter 620 not the inner channel decoder 610. This renders this claim incomplete for omitting essential steps.
Claims 6-8 and 17:

Claim 9:
This claim recites the limitation “determine a first value corresponding to second bits”. It is not clear where the second bits are generated or how the first value is determined by them. This renders this claim incomplete for omitting essential steps.
Claims 3-12 and 18:
These claims are also rejected because they depend on a base rejected claim and have the same problems of being incomplete for omitting essential steps.
Claim 13:
This claim recites the limitation “identify second bits based on a first value”. It is not clear where the second bits are generated or how it’s identified. Also, it is not clear what the first value actually is or where it’s generated. This renders this claim incomplete for omitting essential steps.
This claim recites “perform an outer decoding for the output of the inner decoding”. However, nowhere in the specification does the outer decoding take direct input from the output of the inner decoding. For example, the decoding process disclosed in the discussion of Fig. 6 shows that the outer channel decoder 630 receives input from the reverse quasi-cyclic converter 620 not the inner channel decoder 610. This renders this claim incomplete for omitting essential steps.
Claims 16 and 18:
These claims recite the limitation “determining a second value corresponding to third bits”. It is not clear where the third bits are generated or how the third value is 
Claims 14, 15, 19 and 20:
These claims are also rejected because they depend on a base rejected claim and have the same problems of being incomplete for omitting essential steps.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
This claim recites the limitation “determining a first value corresponding to second bits”. It is not clear where or how the second bits are generated or how the first value is determined by them. This renders this claim indefinite. Clarification and correction is required.
Claims 2-4 and 16:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.
Claim 5:
This claim recites the limitation “identifying second bits based on a first value”. It is not clear where or how the second bits are generated or how it’s identified. Also, it is not clear what the first value actually is or where it’s generated. This renders this claim indefinite. Clarification and correction is required.
Claims 6-8 and 17:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.
Claim 9:
This claim recites the limitation “determine a first value corresponding to second bits”. It is not clear where or how the second bits are generated or how the first value is determined by them. This renders this claim indefinite. Clarification and correction is required.
Claims 3-12 and 18:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.
Claim 13:
This claim recites the limitation “identify second bits based on a first value”. It is not clear where or how the second bits are generated or how it’s identified. Also, it is not clear what the first value actually is or where it’s generated. This renders this claim indefinite. Clarification and correction is required.
Claims 16 and 18:
These claims recite the limitation “determining a second value corresponding to third bits”. It is not clear where the third bits are generated or how the third value is determined by them. This renders these claims indefinite. Also, this limitation will not be examined on the merits. Clarification and correction is required.
Claims 14, 15, 19 and 20:

Claims 3, 8, 11 and 20:
These claims recite “second bits” and are rendered indefinite for the same reasons as claims 1, 5, 9 and 13.
These claims recite the limitation "the bit group size".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 12:
These claims recite “second bits” and are rendered indefinite for the same reasons as claims 1 and 9.
Also, these claims recite an equation with undefined variables such as L, n, T and x and whether they are an integer or not. This renders these claims indefinite. There should be a wherein statement such as “wherein P, c, L, n, T and x are positive integers greater than 1”. As such, the recited equation will not be examined on the merits. Clarification and correction is required.

in the actual transmitter and receiver devices, it is to be noted that the quasi-cyclic/cyclic shift can be easily implemented through a circular bit shift or bit rotation or interleaver, or write/read method in a memory or buffer. (¶ [0193]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US-20100251069), hereinafter Sun.
Claim 9:
Sun teaches a channel encoding apparatus in a communication system, comprising: 
a transceiver (Fig. 3, wireless communication system); and 
a controller (Fig. 1, Processor A 110, transmit (TX) data processor A 110 that accepts, formats, codes, interleaves and modulates (or symbol maps) traffic data and provides modulation symbols (e.g., data symbols), ¶ [0024]) coupled with the transceiver and configured to: 
perform an outer coding (Fig. 3, outer encoder 310) for first bits (Fig. 3, input source data 305), 


perform a cyclic bit-shifting for each group based on the first value (For rate 1/2 case with 4 (or 16) frames per superframe, there is an option of performing one cyclic bit shift for every odd 4 (or 16) bit group, ¶ [0046];  via interleaver 320), and 
perform an inner coding (Fig. 3, inner encoder 330) for the plurality of groups for which the cyclic bit-shifting is performed (from the output of interleaver 320), and
transmit at least a part of an output of the inner coding (The wireless channel 350 propagates the transmitted signal 345 from the transmitter 300 and delivers a received signal 355, ¶ [0037]).
Sun does not explicitly teach a block that performs cyclic bit-shifting. However, Sun does teach block interleaving. (¶ [0045]).  It is noted that Applicants’ specification states “in the actual transmitter and receiver devices, it is to be noted that the quasi-cyclic/cyclic shift can be easily implemented through a circular bit shift or bit rotation or interleaver, or write/read method in a memory or buffer.” (¶ [0193]). (Emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use Sun’s interleaver 320 to perform the claimed cyclic bit-shifting. The artisan would be motivated to do so because Applicants’ specification states that an interleaver can be used to implement quasi-cyclic/cyclic shift.
Claim 1:
This claim recites the method steps of the apparatus recited in claim 9 and is rejected in like.
Claim 13:
Sun teaches a channel decoding apparatus in a communication system, comprising: 
a transceiver (Fig. 3, wireless communication system); and 
a controller (Fig. 1, Processor A 110, transmit (TX) data processor A 110 that accepts, formats, codes, interleaves and modulates (or symbol maps) traffic data and provides modulation symbols (e.g., data symbols), ¶ [0024]) coupled with the transceiver and configured to: 
receive a signal and identify values based on the received signal (Fig. 3, The receiver 397 receives the received signal 355, ¶ [0037]); 

perform an inner decoding (Fig. 3, inner decoder 370) based on the plurality of groups, 
perform an outer decoding (Fig. 3, outer decoder 390) for the output of the inner decoding (from inner decoder 370 via deinterleaver 380), and 
identify first bits based on the result of the outer decoding (Fig. 3, Output destination 395), and 

(In the decoding process, as disclosed in Applicants’ specification, actually performs a reverse quasi-cyclic shift via reverse quasi-cyclic converter 620 not a cyclic bit-shift. Please note that Sun does perform the reverse quasi-cyclic shift via deinterleaver 380.)
For rate 1/2 case with 4 (or 16) frames per superframe, there is an option of performing one cyclic bit shift for every odd 4 (or 16) bit group, ¶ [0046];  via deinterleaver 380).
Sun does not explicitly teach a block that performs cyclic bit-shifting. However, Sun does teach block interleaving. (¶ [0045]).  It is noted that Applicants’ specification states “in the actual transmitter and receiver devices, it is to be noted that the quasi-cyclic/cyclic shift can be easily implemented through a circular bit shift or bit rotation or interleaver, or write/read method in a memory or buffer.” (¶ [0193]). (Emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use Sun’s interleaver 320 to perform the claimed cyclic bit-shifting. The artisan would be motivated to do so because Applicants’ specification states that an interleaver can be used to implement quasi-cyclic/cyclic shift.
Claim 5:
This claim recites the method steps of the apparatus recited in claim 13 and is rejected in like.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US-20100251069), hereinafter Sun, in view of Varnica et al. (US-20080163026), hereinafter Varnica.
Claims 2, 6, 10 and 14:
Sun does not explicitly teach the outer coding includes at least one of a cyclic redundancy check (CRC) coding, or a Bose-Chaudhuri-Hocquenghem (BCH) coding, Sun does teach the data bits are Reed-Solomon encoded and formatted as Reed-Solomon (RS) code blocks. Sun also teaches each MAC packet contains 976 RS-encoded bits, 16 cyclic redundancy check (CRC) bits, and 2 unused bits. (¶ [0039], Fig. 5). Varnica teaches in an analogous art a mother matrix representation of a quasi-cyclic parity check matrix may be constructed for a particular LDPC inner code. The number of rows, Mp, in the mother matrix may then be reduced by some number of rows, and the extra bits may be used for the outer code (e.g., the BCH code). (¶ [0018], Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Sun’s outer encoder/decoder 310/390 to BCH coding and the inner encoder/decoder 330/370 to quasi-cyclic LDPC as in Varnica. The artisan would be motivated to do so because it would enable Sun to reduce the number of rows, Mp, in the mother matrix and allow for accordingly higher outer code (e.g., BCH code) correction power. (Varnica, ¶ [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo-lei et al. (Design of Structured LDPC Codes with Quasi-Cyclic and Rotation Architecture, 2010, IEEE, pp. 665-667) teaches Quasi-cyclic low density parity check (LOPC) codes and rotation LOPC codes are investigated in this paper, based on which, a new class of well-structured LOPC codes are proposed. Additionally, for ease of coding, a dual-diagonal structure is applied to the parity-check matrices of those codes, which ensure that parity-check bits can be recursively .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.